Mr. Justice Hall
delivered the opinion of the Court.
This cause involves the liability of complainant for the privilege tax imposed on foreign construction companies by section 4 of chapter 101 of the Acts of 1915, which provides as follows:
“Sec. 4. Be it further enacted, that each vocation, occupation, and business hereinafter named in this section is hereby declared to be a privilege, and the rate of taxation on such privilege shall be as hereinafter fixed, which privilege shall be paid to the county court clerk as provided by law for the collection of revenue.
*217“Each foreign construction company with its chief office outside of this State, operating or doing business in this State, directly or by agent, or by any subletting contract, each, per annum, in each county $150.
“Each domestic construction company and each foreign construction company, haying its chief office in this State (doing business in this State), each, per annum, in each county $25.
“The above tax shall be paid by persons, firms, or cor- - porations engaged in the business of constructing bridges, waterworks, railroads, street paving construction work, or other structures of a public nature.”
It appears by stipulation that complainant is a foreign construction corporation Avith its situs in the State of Maryland, and has never been at any time engaged in the business of constructing bridges, waterworks, railroads, street paving, or other structures of a public nature, and that it has done no work in Tennessee, or taken any contract therein other than the erection of an office building for the Volunteer State Life Insurance Company, in the city of Chattanooga.
The defendants Avere proceeding to enforce the collection of the privilege tax of $150 imposed by the statute from complainant by a distress warrant, when they were enjoined from doing so by the present action instituted in the chancery court of Hamilton County.
On final hearing the chancellor decreed that complainant was not liable for the privilege tax, the collection of which had previously been enjoined, and said injunction was made perpetual.
Prom this decree defendants appealed to this court, and have assigned the action of the chancellor for error.
*218We are of the opinion that there is no error in the decree of the chancellor. We think the act is restrictive, and applies only to construction companies engaged in the business of constructing bridges, waterworks, street paving, or other structures of a public nature. We do not think its provisions can be broadened by construction so as to include construction companies not falling within this class; and, it being stipulated that the complainant is not of the class named in said act, we are of the opinion that it cannot be held liable for the tax imposed by it. We think the first two clauses of the act are intended as a statement Simply of the tax itself, while the last clause is a statement of the persons, firms, or corporations liable for the tax.
It is a well-settled rule of interpretation in this State that' statutes levying taxes or duties upon citizens will not be extended by implication beyond the clear import of the language used, nor will their operation be enlarged so as to embrace matters or persons not specifically named or pointed out. All questions of doubt arising upon the construction of the statute will be resolved against the government and in favor of the citizen, because burdens are not to be imposed beyond what the statute expressly imports. Plow Co. v. Hays, 125 Tenn., 155, 140 S. W., 1068; English v. Crenshaw, 120 Tenn., 531, 110 S. W., 210, 17 L. R. A. (N. S.), 753, 127 Am. St. Rep., 1025; Memphis v. Bing, 94 Tenn., 644, 30 S. W., 745; Crenshaw v. Moore, 124 Tenn., 528, 137 S. W., 924, 34 L. R. A. (N. S.), 1161, Ann. Cas., 1913A, 165; Pryor v. Marion County, 140 Tenn., 399, 204 S. W., 1152, L. R. A., 1918F, 820.
The decree is affirmed, with costs.